Title: The American Commissioners to Sartine, 27 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, September 27, 1778: We received yours of the 21st relative to the retaking of the Isabelle by Captain McNeill. Since comte d’Estaing has probably retaken American vessels from the English, we should soon have intelligence on how this was handled. In the meanwhile we have advised Captain McNeill to turn over one third of the value of the Isabelle to a public officer whom you shall designate, to be repaid either to the Captain or to the original proprietor depending on the rule the two nations adopt. McNeill will deliver this letter to you and can take charge of any dispatches regarding this affair you wish to entrust to him.>
